       Case 1:20-cr-00100-SPW Document 35 Filed 03/01/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION




UNITED STATES OF AMERICA,
                                               CR 20-100-BLG-SPW
V.

                                                       ORDER
LAURIE ANN STOOKEY,

                Defendant.




      Upon the Defendant's Unopposed Motion for Leave to File Document

Under Seal(Doc. 32), and for good cause shown,

      IT IS HEREBY ORDERED that the motion is GRANTED.The Clerk of

Court shall file the lodged document under seal.

      DATED this             of March, 2021.




                                            z.
                                            SUSAN P. WATTERS
                                            U.S. District Court Judge
